Citation Nr: 1526872	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Here, the December 2012 VA opinion is inadequate to make a fully informed decision in the Veteran's case.  The December 2012 examiner did not acknowledge that the Veteran's bilateral hearing loss has been service connected since February 1968.  In fact, the examiner provided a negative nexus opinion with respect to hearing loss, even though the Veteran was actually seeking an increased rating for hearing loss.  

It is clear the examiner did not review the Veteran's documented history of high frequency hearing loss within months of separation from service.  As a result, the examiner did not provide any rationale about a possible relationship between the Veteran's documented hearing loss shortly after service and tinnitus, or whether tinnitus could be secondary to his service-connected hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  Request a statement from the Veteran regarding the approximate date of onset of tinnitus.

2.  Schedule a new examination to determine whether the Veteran's tinnitus is at least as likely as not due to acoustic trauma during service.  The examiner is advised the Veteran's bilateral hearing loss has been service connected since separating from service in February 1968.  If the examiner determines that it is not likely that the Veteran's tinnitus is due to acoustic trauma in service, the examiner must address whether his tinnitus caused or worsened by his service-connected bilateral hearing loss disability.  

The claims file must be made available to the examiner.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion provided.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

